Citation Nr: 0812802	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  03-18 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for left elbow internal 
derangement.

2.  Entitlement to service connection for depression and 
anxiety.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1964 to December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on September 10, 
2007, which vacated a March 2006 Board decision as to these 
issues on appeal and remanded the case for additional 
development.  The issues initially arose from a May 2004 
rating decision by the Muskogee, Oklahoma, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In October 
2005, the veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

In correspondence dated January 3, 2008, the veteran was 
provided notice that he had 90 days to submit additional 
evidence to the Board.  On April 2, 2008, the veteran's 
attorney submitted a statement via facsimile noting that 
additional evidence would be sent through the United States 
Postal Service.  As of this date no additional evidence has 
been received and the receipt of any subsequent evidence must 
be considered as not having been timely received for 
consideration by the Board.  See 38 C.F.R. § 20.1304(a) 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In a September 2007 decision, the Court found the prior Board 
determination had failed to provide adequate reasons and 
bases to support the decisions rendered as to the issues on 
appeal.  In a joint motion for remand it was noted, in 
essence, that a February 2002 VA medical opinion relied upon 
had not provided an opinion as to whether a demonstrated 
decrease in left elbow function during service was due to the 
natural progression of a pre-existing disability.  It was 
noted that service medical records included an enlistment 
examination in January 1964 demonstrating extension to 160 
degrees and an October 1966 separation examination 
demonstrating extension to 150 degrees.  

The Court also found that VA efforts to assist the veteran 
were inadequate because there had been no attempt to obtain 
unit records to corroborate his assertion that an explosion 
during service may be related to his disabilities.  It was 
noted that in a May 1999 application for VA benefits the 
veteran referred to an explosion in 1965 during service at 
Fort Bliss, Texas, that resulted in a severe left neck injury 
and that in correspondence dated in November 2004 he referred 
to explosion-related injuries in 1964 from anti-tank mines at 
Fort Leonard Wood, Missouri.  Therefore, the case must be 
remanded for additional development.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in 
August 2003 and August 2005.  The Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice 
requirements applied to all elements of a claim.  As the case 
is being remanded for additional development, the veteran 
should be provided adequate VCAA notice as to all elements of 
the claims remaining on appeal.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  For 
records in the custody of a Federal department or agency, VA 
must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c).

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2007).  

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2007).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided any 
additional VCAA notice required on his 
claims as result of the decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be requested to 
provide additional information clarifying 
the approximate date and location of any 
explosion during active service to which 
he was exposed and the injuries incurred 
at that time.  The veteran and his 
attorney should be notified that VA 
regulations require that he cooperate 
fully and upon request must provide 
enough information to identify and locate 
any existing records.

3.  Upon receipt of information 
sufficient to identify and locate any 
existing records, appropriate action 
should be taken to obtain unit records.  
As many requests as are necessary to 
obtain any relevant records must be 
taken, unless further efforts would be 
futile.  All attempts to procure records 
should be documented in the file.  If the 
records identified by the veteran cannot 
be obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and his attorney are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.  

4.  If, and only if, the evidence 
establishes that the veteran suffered any 
event, injury, or disease related to an 
explosion during active service he should 
be scheduled for appropriate VA 
psychiatric and audiological 
examinations.  The physician and the 
audiologist performing the examinations 
should provide opinions as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that any present 
depression, anxiety, or hearing loss was 
incurred as a result of active service.  

All indicated tests and studies are to be 
performed, and a comprehensive social, 
educational and occupational history are 
to be obtained.  Prior to each 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician and audiologist for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  The opinion should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

5.  The veteran should be scheduled for a 
VA orthopedic examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that any 
demonstrated disability or decrease in 
left elbow function during active service 
was incurred as a result of an 
aggravating injury or was due to the 
normal progression of the disease during 
active service.  

Prior to any examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

7.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran and 
his attorney should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



